Title: From John Adams to Cornelis de Gyselaar, 7 June 1815
From: Adams, John
To: Gyselaar, Cornelis de



Dear Sir,
Quincy June 7th. 1815

My Friend of forty Years, The Honourable William Eustice Esqr, will have the Honour to present you with this Letter. He was educated under our immortal Hero, Patriot and Martyr Warren, and severd served in our Armies through the Revolution—His Career of Services in our State Legislature in our national Congress and in our Executive Department, as Secretary of War &c, would be too long to enumerate.
He is now our Minister Plenipotentiary to the Kingdom or the Republick of Holland, which I shall call it?.
Recollecting the delightfull Hours I have passed with you I could not neglect this opportunity, to receive the remembrance of an Octogenarian; and to introduce One manly Character to another. Our Friend Van der kemp still lives as learned ingenious, benevolent and humane, as civil and polite as ever and more respected and revered renowned than ever he was in Holland.
When I recollect France, Holland and England, and find almost every Man I know, departed, I cannot fail to recollect Homers Leaves of the last years Trees. Where are they? Mr Everett, the Secretary, is one of our first Schollars, and Mr George Eustice the Nephew of the Minister, appears to me to be an amiable and intelligent Youth. I am, my dear Sir / your Friend
John Adams